Title: To Benjamin Franklin from John Fottrell, with Franklin’s Note for a Reply, 21 February 1783
From: Fottrell, John,Franklin, Benjamin
To: Franklin, Benjamin


SirOstend the 21 february 1783
I had the honour of writing you About Sixteen Months ago per Mr DeClerck; the Subject whereof was for advice of a Draft on your Excellency for a Trifling Sum advancd to one Mr Robeson: I only mention this Circumstance to facilitate your recalling me to mind, and you was So Kind sir at that time to give him a List of Such articles as were then most In Demand in the united States of America. Having Last year sent Several Cutters Loaded to those parts, and having at present one ready to Sail in Ten Days, I Should be under the greatest obligation, were your Excellency pleased to honour me with a few Lines of advice, whether I may or not, venture yet to Send any goods of English manufactory, for tho’ Peace be Concluded, I am apprehensive Notwithstanding that the act of Congress prohibiting the Entry of Such goods may not be yet repeald at the time of her arrival, & Such goods be Still Liable to Confiscation. As she is a remarkable fast Sailer I Expect She’ll Gett there in a Short time: having been Intended to perform the voyage During the war, when men & Every thing in General were very Dear, her fitting out has been very Expensive.
If it was possible, & your Excellency pleased to honour me with a pass of Safety in respect to the act. Should it not be repeal’d at the vessell’s arrival, for the Speculation of these articles would help for the great Charges I have Been at, and I shall Ever acknowledge with real Sentiments of Gratitude the favor Conferred on me.
Should your Excellency be inclin’d to Send any thing by this opportunity to America, I Shall in the Strongest manner recommend Same to the particular Care & attention of the person who goes in the Cutter, and to whom I Entrust the whole manadgment of Vessell & Cargoe.
She is Called De Stadt Weenen, John Standbank Junr Commander under Imperial Colours,—& in about two hundred & twenty Tuns Burthen destin’d for Philadelphia.
The Chief Magistrates of this Town in Consequence of orders from Government have Desird me (Knowing the Connection I have with America) that I would acquaint all my friends there, that Every Encouragement & facility that Can be desird will be granted to the American trade here, ardently wishing to See it flourish; it’s with pleasure I Do my Self the honour of Informing your Excellency thereof, and of Subscribing my self with the Greatest Respect— Your Excellency’s most obedient and most humble Servant
John Fottrell
 
Endorsed: I cannot advise Mr Fottrel to send any British Goods to America till he hears that the Trade is open. No Passpt. of mine will be sufficient to secure them from Seizure. Thanks for his Offer of Service.— Glad to hear of the good Disposition of the Magistrates.
Notation: Tottrell Mr. John, Ostend 21 Feby. 1783.
